NUMBER 13-16-00106-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG
____________________________________________________________

ROMAN VASQUEZ,                                                              Appellant,

                                           v.

THE STATE OF TEXAS,                                 Appellee.
____________________________________________________________

             On appeal from the 139th District Court
                   of Hidalgo County, Texas.
____________________________________________________________

                         MEMORANDUM OPINION
       Before Chief Justice Valdez and Justices Rodriguez and Garza
                     Memorandum Opinion Per Curiam

      Appellant, Roman Vasquez, attempted to perfect an appeal from a conviction for

burglary of a building. We dismiss the appeal for want of jurisdiction.

      This Court's appellate jurisdiction in a criminal case is invoked by a timely filed

notice of appeal. Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996). Absent
a timely filed notice of appeal, a court of appeals does not have jurisdiction to address the

merits of the appeal and can take no action other than to dismiss the appeal for want of

jurisdiction. Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998).

       The trial court imposed sentence in this matter on March 5, 1997. Appellant filed

his notice of appeal on January 11, 2016. On February 18, 2016, the Clerk of this Court

notified appellant that it appeared that the appeal was not timely perfected and that the

appeal would be dismissed if the defect was not corrected within ten days from the date

of receipt of the Court’s directive. Appellant filed a response requesting additional time

to cure the defect. The Court granted appellant’s request, extending the time to cure the

defect until March 23, 2016. Appellant has not otherwise filed a response to the Court’s

directive.

       Unless a motion for new trial has been timely filed, a notice of appeal must be filed

within thirty days after the day sentence is imposed or suspended in open court, or after

the day the trial court enters an appealable order. TEX. R. APP. P. 26.2(a)(1). Where a

timely motion for new trial has been filed, the notice of appeal must be filed within ninety

days after the day sentence is imposed or suspended in open court. See id. 26.2(a)(2).

The time within which to file the notice may be enlarged if, within fifteen days after the

deadline for filing the notice, the party files the notice of appeal and a motion complying

with Rule 10.5(b) of the Texas Rules of Appellate Procedure. See id. 26.3.

       Appellant’s notice of appeal, filed more than eighteen years after sentence was

imposed, was untimely, and accordingly, we lack jurisdiction over the appeal.           See

Slaton, 981 S.W.2d at 210. Appellant may be entitled to an out-of-time appeal by filing

                                             2
a post-conviction writ of habeas corpus returnable to the Texas Court of Criminal Appeals;

however, the availability of that remedy is beyond the jurisdiction of this Court. See TEX.

CODE CRIM. PROC. ANN. art. 11.07, § 3(a) (West, Westlaw through 2015 R.S.); see also

Ex parte Garcia, 988 S.W.2d 240 (Tex. Crim. App. 1999).

       The appeal is DISMISSED FOR WANT OF JURISDICTION.                     Any pending

motions are likewise DISMISSED FOR WANT OF JURISDICTION.

                                                                     PER CURIAM

Do not publish.
See TEX. R. APP. P. 47.2(b).

Delivered and filed the
21st day of April, 2016.




                                            3